TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-01-00607-CV



Texas Department of Public Safety, Appellant


v.



Carrie C. Carey, Appellee





FROM THE COUNTY COURT AT LAW OF CALDWELL COUNTY,

NO. 3729, HONORABLE EDWARD L. JARRETT, JUDGE PRESIDING 



	Appellant Texas Department of Public Safety filed an Agreed Motion to Dispose of
Case in which it seeks to have the judgment of the County Court at Law of Caldwell County
reversed.  Appellant's agreed motion intimates that the parties have reached an agreement in this
matter.  The motion dictates the following terms which we interpret to be the terms of the parties'
agreement: 

The administrative decision in Texas Dep't of Public Safety v. Carrie Collen Carey,
State Office of Administrative Hearings Docket No.  2001-07-48469 shall be
reinstated, sustaining the 180 day suspension of Carey's driver's license.  Carey shall
receive credit for 72 days served on suspension from July 23, 2001, to October 3,
2001.  All costs before this Court and the county court at law shall be taxed against
the party that incurred such costs.


	Based on the agreed motion, the judgment below of the County Court of Caldwell
County is reversed and the cause remanded to the district court for entry of judgment consistent with
the parties' agreement.


 			__________________________________________
					David Puryear, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Reversed and Remanded
Filed:   January 17, 2002
Do Not Publish